IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-22-00365-CV

QUEEN'PRINYAH GODIAH NMIAA PAYNE'S EL-BEY,
                                   Appellant
v.

DOUBLETREE APARTMENTS,
                                                                Appellee



                                      From the
                                Brazos County, Texas
                             Trial Court No. 1022-00529L


                            MEMORANDUM OPINION

       Queen'Prinyah Godiah NMIAA Payne's El-Bey appeals a judgment rendered

against her by the justice court. By letter, the Clerk of this Court informed El-Bey that her

appeal was subject to dismissal because it appeared this Court had no jurisdiction of an

appeal from the justice court’s judgment. An appeal from a justice court judgment is filed

in the justice court and heard by a county court. See TEX. R. CIV. P. 506.1(a); 506.3; 509.8(a),

(e). In the same letter, the Clerk warned El-Bey that the appeal would be dismissed unless

El-Bey responded showing grounds for continuing the appeal. El-Bey has not shown
grounds for continuing the appeal.

       Accordingly, this appeal is dismissed for want of jurisdiction.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed December 21, 2022
[CV06]




El-Bey v. Doubletree Apartments                                          Page 2